[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                        MARCH 27, 2007
                            No. 06-13496               THOMAS K. KAHN
                                                           CLERK
                      ________________________

                 D. C. Docket No. 03-00272-CV-MHS-1

GEORGIA TELEVISION COMPANY,
d.b.a. WSB TV,

                                                 Plaintiff,

NOVARTIS ANIMAL HEALTH US, INC.,
a Delaware corporation,

                                                 Plaintiff-Appellant,

                               versus

EARLE PALMER BROWN, LLC,
a Delaware limited liability company,
PANORAMIC COMMUNICATIONS, LLC,

                                                 Defendants,

UPS CAPITAL CORPORATION,

                                                 Defendant-Appellee.
                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                                 (March 27, 2007)

Before EDMONDSON, Chief Judge, BIRCH and WILSON, Circuit Judges.

PER CURIAM:

      Novartis Animal Health US appeals the district court’s order granting

summary judgment in favor of UPS Capital Corporation (“UPS”). We review the

district court’s order de novo. State Farm & Cas. Co. v. Steinberg, 393 F.3d 1226,

1230 (11th Cir. 2004). The issues on appeal were: (1) whether Article 9 of the

Uniform Commercial Code controlled the parties’ relationship and (2) whether

there was sufficient evidence in the record to support a claim that UPS acted in bad

faith. After carefully considering the briefs, reviewing the record on appeal, and

having the benefit of oral argument, we find no error on the part of the district

court on either issue. The district court properly granted summary judgment.

Accordingly, we affirm.

AFFIRMED.




                                           2